Citation Nr: 9909250
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 96-12 715               DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Entitlement to an increased evaluation for sinusitis, currently
evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

REMAND

The veteran served on active duty from October 1944 to May 1946.

This appeal arose from a July 1995 rating decision of the San Juan,
Puerto Rico, Department of Veterans Affairs (VA), Regional Office
(RO), which denied entitlement to the requested benefit. In July
1998, the issue of entitlement to an increased evaluation for the
service-connected sinusitis was remanded to the RO for additional
development.

As noted, this case was remanded in July 1998 so that a VA
examination could be performed. This examination was scheduled in
August 1998 at the San Juan VA Medical Center. The veteran failed
to report. Subsequently, the RO learned that the veteran had moved
to Philadelphia, Pennsylvania. On December 2, 1998, the RO sent
correspondence to the veteran's Philadelphia address, requesting
that he clarify whether he was willing to report to an examination
at the Philadelphia Medical Center facilities and whether he wanted
his case transferred to that RO. The last piece of paper in the
file refers to a February 2, 1999 response from the veteran.
However, a copy of this response is not in the claims folder. This
response must be associated with the claim folder before the Board
proceeds with the adjudication of his claim.

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case will be REMANDED to the
RO for the following:

The San Juan RO should associate a copy of the veteran's February
2, 1999 response to their December 1998 correspondence with the
claims folder.

The case should then be returned to the Board for further appellate
consideration if otherwise in order. The appellant is free to
furnish additional evidence while his case is in remand status.
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West
Supp. 1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

2 -

C. P. RUSSELL
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

